DETAILED ACTION
Claims 1-20 are pending. Claims 1, 4, 12, 13 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 1, 2021.  As directed by the amendment: claims 1, 4, 12, and 13 have been amended.  Thus, claims 1-20 are presently pending in this application with claims 18-20 being withdrawn.
Applicant’s amendment to the claims has overcome the claim objections
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections. 
Applicant’s amendment to the claims has overcome some of the 35 USC §102(a)(1) rejections, however, the claims are rejected under 35 USC §103.
Applicant’s amendment to the claims have not overcome the 35 USC §103 rejections.
Response to Arguments
Applicant's arguments filed June 1, 2021 with respect to Savoldi have been fully considered but they are not persuasive. 
Applicant argues that Savoldi does not describe the vertical column or its upper end as receiving the item to be embroidered or as contacting an inner surface of the item.  The examiner has re-interpreted the support device to also include the horizontal bar 20.  As described in the rejection below, the claim language added does not further 
Applicant's arguments with respect to Fujita have been fully considered and are persuasive, however additional rejections are made as detailed below.
Applicant's arguments with respect to Tajima have been fully considered but they are not persuasive.
Applicant argues that the Office’s use of inferences and/or actions of a user is improper as Tajima makes no mention of the belts being removed.  The examiner respectfully disagrees.  There is no requirement for an explicit teaching, suggestion, or motivation in the art. See MPEP 2143.  Further, the examiner submits that it is well known that belts wear out and need to be replaced from time to time. 
Applicant argues that Tajima does not describe the belt as being capable of actuation by itself or as individually forming an actuation device.  The Examiner submits that the term “actuation device” does not provide any structure to the device and that the belt is fully capable of acting as the actuation device.  That is, the belt is a device that causes components of the assembly to have a mechanical action or motion (see actuate definition in PTO-892).  Furthermore, the actions that the actuation device must undertake (having an engaged and open state and having a belt) are fully performed by the belt itself.  Additionally, there is no structure recited with respect to the actuation device other than a belt which Tajima includes.  
. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savoldi (US 20130199428).
Regarding claim 1, Savoldi describes an assembly, comprising: a support device (vertical column 25, horizontal bar 20) having a surface (upper end 27 and upper surface of bar 20) for receiving a textile component (this is a recitation of intended use), 
Regarding claim 2, the assembly of Savoldi includes wherein the support device includes a window (hole 28) defining a cavity (housing crochet and bobbin, para. 0034), and wherein the surface of the support device (27) at least partially surrounds the cavity (surrounds the cavity, see Fig. 1).
Regarding claim 3, the assembly of Savoldi includes wherein the support device (25) is fixed in place (stiffly fastened, para. 0026) with respect to an embroidery machine (machine 1) comprising an embroidery needle (needle 26) and wherein the support device is in communication with the embroidery needle (needle extends into support 27). 

Regarding claim 5, the assembly of Savoldi includes further comprising a movable shaft (drive shaft including first wheel 91, para. 0046), wherein movement of the movable shaft transitions the actuation surface between the engaged state and the open state (shaft is movable because it rotates, engaged state and open state happen depending on the point of the ring is being viewed as described above). 
Regarding claim 6, the assembly of Savoldi includes further comprising a second shaft (pulley 81 mounted to shaft, para. 0045) that is mechanically coupled to the actuation surface (is coupled via support 55), wherein the second shaft is driven via a motor (first motor 61).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savoldi (US 20130199428) in view of Tajima et al. (US 553560).
Regarding claim 7, the assembly of Savoldi describes the limitations of claim 7 but does not explicitly describe wherein the actuation device includes a belt, and wherein a first face of the belt defines at least part of the actuation surface.
In related art, Tajima describes a similar device with a similar construction.  Instead of a direct drive, however, Tajima utilizes a belt 83 that interacts with the rotary member 30.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the direct drive system of Savoldi to include the belt driven arrangement of Tajima in order limit damage to a motor if something got caught during manufacturing.  In such a circumstance the belt could break, but could prevent damage to other components of the system.  
Regarding claim 8, the assembly of Savoldi as modified includes a second belt (belt 83) with a second actuation surface (interior surface). 

Savoldi does not explicitly describe utilizing a belt with grooves, however, Savoldi does includes a gear wheel 91 that is toothed and also includes a belt 83 that is also toothed.
Furthermore, Tajima discloses including a gear system 74 that includes grooves to interact with the toothed belt 78. 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the belt to be toothed so that the gear that is rotating the motor would have traction to be able to turn and move the belt.   
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savoldi (US 20130199428).
Regarding claim 10, the assembly of Savoldi includes the limitations of claim 10 but does not explicitly describe wherein the support device is movable from a position engageable with an embroidery machine to another position engageable with a second machine.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify that the assembly of Savoldi could be disassembled such that the components forming the support device are useable in another machine, such as another embroidery machine that has been damaged or the components could be attached to some other unknown machine inasmuch as claimed.  
.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 553560).
Regarding claim 12, Tajima describes an assembly, comprising: a support device (shuttle base 56), the support device having an outer surface (has an outer surface) and a cylindrical shape (is cylindrical, and described as such, col. 6, ll. 36-38); and, an actuation device (belt 78, Fig. 16), the actuation device having at least one belt (belt 78) defining an actuation surface (interior surface) that is movable with respect to the outer surface of the support device (shuttle base 56), wherein the actuation device has an engaged state (when the belt is present) and an open state (when the belt is removed), wherein the actuation surface at least partially surrounds the support device when in the engaged state (surrounds 56), and wherein at least a portion of the actuation surface moves away from the support device when transitioning from the engaged state to the open state (would be removed and therefore moves away from the support device).
Tajima does not explicitly describe replacing the belt 78 and thus moving the actuation surface away from the support device.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the belt to be removed when damaged or 
Regarding claim 13, the assembly of Tajima as modified describes wherein the support device (56) includes an opening (needle hole 55 in throat plate 57 to accept needle 54) providing access to a cavity (cavity that holds shuttle 58) of the support device (56), and wherein the outer surface of the support device at least partially surrounds the cavity (surrounded by 56).  
Regarding claim 14, the assembly of Tajima describes wherein the support device (56) is fixed in place with respect to an embroidery machine (embroidery machine, col. 3, ll. 56-58) for communication with a embroidery needle (receives a needle).
Claim(s) 12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slattery (US 3129535) in view of Naidu (US 20150307116).
Regarding claim 12, Slattery describes an assembly (see Fig. 1), comprising: a support device (rail section 67), the support device (67) having an outer surface (has an outer surface); and an actuation device (grinding head 240), the actuation device having at least one belt (belt 242) defining an actuation surface (surface of belt) that is movable with respect to the outer surface of the support device (67), wherein the actuation device (240) has an engaged state and an open state (piston moves support structure 248 up and down, col. 3, ll. 60-69), wherein the actuation surface at least partially surrounds the support device when in the engaged state (see Fig. 1), and wherein at least a portion of the actuation surface moves away from the support device when 
Slattery does not explicitly describe that the support device has a cylindrical shape.
In related art for assemblies, Naidu show a rail that has a cylindrical shape (see annotated Fig. 3 below).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the shape of the rail of Slattery to be a conventionally shaped railroad tie (Naidu, para. 0019) so that the rail can be utilized to transport railroad cars efficiently.  

    PNG
    media_image1.png
    445
    453
    media_image1.png
    Greyscale

Regarding claim 15, the assembly of Slattery as modified comprises a shaft (rollers 243-245) mechanically coupled to the belt (242), wherein rotation of the shaft 
Regarding claim 16, the assembly of Slattery as modified further comprising a shaft (roller 247) that is mechanically coupled to the belt (242), wherein the shaft is movable with respect to the support device (moves via piston and support 248), and wherein movement of the shaft moves the actuation device between the engaged state and the open state (moves inwards, engaged, and outwards, open, depending on pressure from the air source).  
Regarding claim 17, the assembly of Slattery as modified further comprises a second belt (belt 241) with a second actuation (surface that contacts the rail) surface that at least partially surrounds the support device (67) when the assembly is in the engaged state.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional references are cited that could at least be utilized in an obviousness-type rejection of the independent claims as Bandel (US 3687426) includes rollers under tension that are driven by belts and the belts sandwich a textile component. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732